


110 HR 4079 IH: Safe and Healthy Emergency Housing Act

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4079
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2007
			Mr. Thompson of
			 Mississippi (for himself, Mr.
			 Cuellar, Ms. Clarke,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Christensen,
			 Ms. Zoe Lofgren of California,
			 Mr. Al Green of Texas, and
			 Mr. Taylor) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to require that temporary housing units provided to
		  assist disaster victims comply with certain formaldehyde emissions
		  requirements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe and Healthy Emergency Housing Act
			 of 2007.
		2.Formaldehyde emissions
			 requirements for temporary housing units provided to disaster
			 victimsSection 408(d) of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5174(d)) is amended by adding at the end the following:
			
				(3)Formaldehyde
				emissions requirementsThe
				President may provide a temporary housing unit to an individual or household
				under this section only if the unit complies with regulations of the Secretary
				of Housing and Urban Development, as in effect on the date of enactment of this
				paragraph, that establish formaldehyde emissions requirements applicable to
				manufactured
				homes.
				.
		
